DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foulkes et al. (US 2022/0257416) in view of Umeda (US 5255668) in view of Lee et al. (US 2017/0164869).
Regarding claim 1, Foulkes discloses apparatus, comprising: a flexible biocompatible tube (Fig. 30; par. [0051] and [0119]), comprising a proximal end, a distal end, and an internal lumen, wherein the distal end is configured to bend by up to 270.degree. (par. [0051]), and wherein the tube is configured to be inserted into an eye (par. [0119]); a camera (35/42; Figs. 3C-4B), wherein the camera is configured to image an internal portion of the eye (par. [0119]); a wire (par. [0051]), extending through the lumen, so that a predetermined force on the wire causes the distal end of the tube to bend by a preset angle (par. [0051]). 
However, Foulkes does not specifically disclose the apparatus comprising a planar resilient strip, comprising a proximal end and a distal end, wherein the strip is inserted into the internal lumen, and wherein the distal end of the strip is fixed to the distal end of the tube; a coil spring, comprising a lumen, wherein the coil spring is fixed to the proximal end of the strip so that an axis of symmetry of the coil spring is coplanar with the strip; wherein the camera is mounted with the distal end of the strip, the wire, extending through the lumen of the coil and having a termination fixed to the distal end of the strip. Umeda teaches an analogous apparatus having a flexible biocompatible tube comprising a planar resilient strip (10; Figs. 2 and 3), comprising a proximal end (proximal end of 10) and a distal end (distal end including 40), wherein the strip is inserted into the internal lumen (Fig. 3 – internal lumen of 3), and wherein the distal end of the strip (10/40) is fixed to the distal end of the tube (30); a coil spring (20; Fig. 2), comprising a lumen, wherein the coil spring (20) is fixed to the proximal end of the strip (proximal end of 10; Figs. 2 and 3) so that an axis of symmetry of the coil spring (20) is coplanar with the strip (10); wherein an image guide is mounted with the distal end of the strip (10/40); and a wire (8a/8b), extending through the lumen of the coil (20) and having a termination fixed to the distal end of the strip (10/40; Figs. 2 and 4). It would have been obvious to one having ordinary skill in the art to include the strip and coil spring of Umeda in the apparatus of Foulkes in order to control bending of the camera tip of Foulkes, and as contemplated by Foulkes, during a medical procedure. 
Foulkes does not specifically disclose its apparatus comprising a magnetometer mounted with the internal lumen at the proximal end of the tube, and configured, in response to a nonvarying magnetic field traversing the magnetometer, to provide a signal that, when taken with the preset angle, is indicative of an orientation of the camera. Lee teaches an analogous apparatus comprising a magnetometer (42b; par. [0044]; Fig. 6) mounted with the internal lumen (does not claim that it is mounted inside the internal lumen) at the proximal end of the tube (42b; Fig. 6), and configured (capable of; intended use), in response to a nonvarying magnetic field traversing the magnetometer, to provide a signal that, when taken with the preset angle, is indicative of an orientation of the camera. It would have been obvious to one having ordinary skill in the art to have included the magnetometer of Lee in the apparatus of Foulkes such that the surgical position and orientation data of the proximal end is displayed while performing the image guided surgery, thereby assisting the operator in navigating the apparatus.
Regarding claim 2, Foulkes in view of Umeda in view of Lee disclose the apparatus according to claim 1, further comprising a handle (Fig. 3B; Umeda: Fig. 1), connected to the proximal end of the tube. Umeda teaches wherein the handle comprises a control (6/7) configured to apply the predetermined force on the wire (8a/8b). It would have been obvious to one having ordinary skill in the art to provide the control of Umeda in modified Foulkes such that the operator can control bending of the device. 
Regarding claim 3, Foulkes in view of Umeda in view of Lee disclose the apparatus according to claim 1, wherein the signal provided by the magnetometer (Lee; 42b) comprises a difference between an initial signal, generated when the orientation of the camera is in an initial orientation, and a subsequent signal, generated when the orientation of the camera is in a subsequent orientation different from the initial orientation (the difference in the signals in shown to the operator as the location and orientation of the apparatus is tracked and displayed).
Regarding claim 5, Foulkes in view of Umeda in view of Lee disclose the apparatus according to claim 1, further comprising at least one fiber optic (par. [0124]; Umeda: col. 4, ll. 18-23) located in the internal lumen and configured to provide illumination to the internal portion of the eye imaged by the camera.
Regarding claim 12, Foulkes in view of Umeda in view of Lee disclose the apparatus according to claim 1, further comprising at least one fiber optic (par. [0124]; Umeda: col. 4, ll. 18-23) located in the internal lumen and configured to provide illumination to the internal portion of the eye imaged by the camera.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foulkes et al. (US 2022/0257416) in view of Umeda (US 5255668) in view of Mawn et al. (US 2005/0054900).
Regarding claim 10, Foulkes discloses apparatus, comprising: a flexible biocompatible tube (Fig. 30; par. [0051] and [0119]), comprising a proximal end, a distal end, and an internal lumen, wherein the distal end is configured to bend by up to 270.degree. (par. [0051]), and wherein the tube is configured to be inserted into an eye (par. [0119]); a camera (35/42; Figs. 3C-4B), wherein the camera is configured to image an internal portion of the eye (par. [0119]); a wire (par. [0051]), extending through the lumen, so that a predetermined force on the wire causes the distal end of the tube to bend by a preset angle (par. [0051]). 
However, Foulkes does not specifically disclose the apparatus comprising a planar resilient strip, comprising a proximal end and a distal end, wherein the strip is inserted into the internal lumen, and wherein the distal end of the strip is fixed to the distal end of the tube; a coil spring, comprising a lumen, wherein the coil spring is fixed to the proximal end of the strip so that an axis of symmetry of the coil spring is coplanar with the strip; wherein the camera is mounted with the distal end of the strip, the wire, extending through the lumen of the coil and having a termination fixed to the distal end of the strip. Umeda teaches an analogous apparatus having a flexible biocompatible tube comprising a planar resilient strip (10; Figs. 2 and 3), comprising a proximal end (proximal end of 10) and a distal end (distal end including 40), wherein the strip is inserted into the internal lumen (Fig. 3 – internal lumen of 3), and wherein the distal end of the strip (10/40) is fixed to the distal end of the tube (30); a coil spring (20; Fig. 2), comprising a lumen, wherein the coil spring (20) is fixed to the proximal end of the strip (proximal end of 10; Figs. 2 and 3) so that an axis of symmetry of the coil spring (20) is coplanar with the strip (10); wherein an image guide is mounted with the distal end of the strip (10/40); and a wire (8a/8b), extending through the lumen of the coil (20) and having a termination fixed to the distal end of the strip (10/40; Figs. 2 and 4). It would have been obvious to one having ordinary skill in the art to include the strip and coil spring of Umeda in the apparatus of Foulkes in order to control bending of the camera tip of Foulkes, and as contemplated by Foulkes, during a medical procedure. 
Foulkes does not specifically disclose its apparatus comprising a magnetic field sensor mounted with the distal end of the strip, and configured, in response to a magnetic field traversing the sensor, to provide a signal that is indicative of an orientation of the camera. Mawn teaches an analogous apparatus comprising a magnetic field sensor mounted with the distal end of the strip (352; par. [0019] and [0046]; does not claim that it is mounted on the strip) and configured (capable of; intended use), in response to a magnetic field traversing the sensor, to provide a signal that is indicative of an orientation of the camera. It would have been obvious to one having ordinary skill in the art to have included the magnetic field sensor of Mawn in the apparatus of Foulkes such that the surgical position and orientation data of the proximal end is displayed while performing the image guided surgery, thereby assisting the operator in navigating the apparatus.

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Neither Umeda, Chikama (US 5106381), nor Lin et al. (US 2009/0326326), teach the coil spring comprises a tension spring having coils contacting each other when the spring is unloaded, as their coils are spaced a predetermined distance apart and contact each other when a load is applied. 
Claims 6-9 are allowed. Neither Foulkes nor Mawn teach, or otherwise render obvious, the claimed method comprising the steps of rotating the proximal end of the tube about a symmetry axis of the proximal end, while activating the camera to acquire images of an internal portion of the eye; in response to the signal provided by the magnetometer, halting rotation of the proximal end when the rotation is 360°, in combination with the other steps of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795          


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795